553 So. 2d 309 (1989)
Willie C. WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2012.
District Court of Appeal of Florida, First District.
December 1, 1989.
Willie C. Williams, pro se.
No appearance for the State.
PER CURIAM.
Williams appeals from an order denying his Rule 3.850 motion. Basically, the appellant claims ineffective assistance of counsel based upon various alleged deficiencies in defense counsel's representation in the trial court. We affirm because the motion was facially insufficient in that its allegations of alleged deficiencies were too general. For example, appellant claims entitlement to relief based upon counsel's failure to file a motion for new trial, thus precluding trial court review of the weight of the evidence, citing Robinson v. State, 462 So. 2d 471 (Fla. 1st DCA 1984). We do not construe Robinson as establishing a per se rule of entitlement to relief for ineffective assistance of counsel without regard to the underlying facts involved in the case.
Accordingly, the order is AFFIRMED.
SHIVERS, C.J., and ERVIN and NIMMONS, JJ., concur.